                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


MARQCHELLO JORDAN                                                                        PLAINTIFF

v.                                     Case No. 4:17-cv-4011

ELMER ENRIQUE VENTURA,
JOHN DOE 1, JOHN DOE 2, and
JOHN DOE 3                                                                           DEFENDANTS

                                              ORDER

       Before the Court is Defendant Elmer Enrique Ventura’s Motion to Exclude Dr. Kamal

Kabakibou. ECF No. 104. Plaintiff Marqchello Jordan has filed a response. ECF No. 111. The

Court finds the matter ripe for consideration.

       This case arises from an automobile accident that occurred on May 6, 2015, on I-30 near

Prescott, Arkansas. Jordan and Ventura are both tractor-trailer drivers. Jordan claims that Ventura

entered into Jordan’s travel lane and pushed his tractor-trailer into another, disabled tractor-trailer

parked on the side of the interstate. Jordan alleges that he suffered injuries as a result of the

accident.

       At trial, Plaintiff intends to offer the expert testimony of Dr. Kamal Kabakibou regarding

the cause of Jordan’s injuries. Dr. Kamal Kabakibou is Jordan’s treating physician. Ventura

asserts that Dr. Kabakibou’s opinion that the accident caused Jordan’s injuries should be excluded

because it is premised solely on the correlation between the onset of Plaintiff’s subjective

complaints of pain and the accident. Jordan responds that Dr. Kabakibou has applied routine and

accepted medical practices to draw a conclusion as to the cause of Plaintiff’s injuries.

       The Court’s starting point for determining the admissibility of expert testimony is Federal

Rule of Evidence 702, which provides a three-part test:
          First, evidence based on scientific, technical, or other specialized knowledge must
          be useful to the finder of fact in deciding the ultimate issue of fact. This is the basic
          rule of relevancy. Second, the proposed witness must be qualified to assist the
          finder of fact. Third, the proposed evidence must be reliable or trustworthy in an
          evidentiary sense, so that, if the finder of fact accepts it as true, it provides the
          assistance the finder of fact requires.
Lauzon v. Senco Prods., Inc., 270 F.3d 681, 686 (8th Cir. 2001) (internal citations and quotations

omitted). Rule 702 articulates three criteria for courts to use in judging the reliability of an expert’s

opinion: (1) “the testimony is based on sufficient facts or data;” (2) “the testimony is the product

of reliable principles and methods;” and (3) “the expert has reliably applied the principles and

methods to the facts of the case.” Fed. R. Evid. 702(b)-(d). In Daubert, the United States Supreme

Court emphasized the district court’s gatekeeper role when screening expert testimony for

relevance and reliability. Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 591-93

(1993).

          When assessing the reliability of expert testimony, Daubert suggests that the Court

consider the following non-exhaustive factors: (1) whether the concept can and has been tested;

(2) whether the concept has been subject to peer review; (3) what the known rate of error is; and

(4) whether the concept is generally accepted by the relevant scientific community. Pestel v.

Vermeer Mfg. Co., 64 F.3d 382, 384 (8th Cir. 1995). The inquiry as to the reliability and relevance

of the testimony is a flexible one designed to “make certain that an expert, whether basing

testimony upon professional studies or personal experience, employs in the courtroom the same

level of intellectual rigor that characterizes the practice of an expert in the relevant field.” Kumho

Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999).

          Expert testimony is inadmissible only if it is speculative, unsupported by sufficient facts,

or contrary to the facts of the case. Concord Boat Corp. v. Brunswick Corp., 207 F.3d 1039, 1056-

57 (8th Cir. 2000). When analyzing an expert’s testimony, the court must focus on the principles


                                                     2
and methodology employed by the expert, and not on the conclusions generated by the expert.

Daubert, 509 U.S. at 594. “Courts should resolve doubts regarding the usefulness of an expert’s

testimony in favor of admissibility.” Marmo v. Tyson Fresh Meats, Inc., 457 F.3d 748, 758 (8th

Cir. 2006); see also Polski v. Quigley Corp., 538 F.3d 836, 838 (8th Cir. 2008) (“Rule 702 reflects

an attempt to liberalize the rules governing the admission of expert testimony. The rule clearly is

one of admissibility rather than exclusion.”). “Only if the expert’s opinion is so fundamentally

unsupported that it can offer no assistance to the jury must such testimony be excluded.” Bonner

v. ISP Techs, Inc., 259 F.3d 924, 929-30 (8th Cir. 2001).

       Dr. Kabakibou’s expert testimony meets the first two requirements of Rule 702. First, the

testimony is relevant and can assist the jury in making a determination regarding Jordan’s injuries.

Second, the Court finds that, based on his expertise and experience, Dr. Kabakibou is qualified to

assist the finder of fact in making this determination.

       Ventura’s primary argument is that Dr. Kabakibou’s opinion does not satisfy the third

requirement under Rule 702 because it is not reliable or trustworthy. Specifically, Ventura argues

that Dr. Kabakibou’s opinions are unreliable because they are premised solely on the correlation

between the accident and the onset of Jordan’s complaints of pain. Ventura asserts that Dr.

Kabakibou’s causation testimony is based on an impermissible post hoc ergo propter hoc

argument—an argument in which one event is asserted to be the cause of a later event simply by

virtue of having happened earlier, with nothing more to support it. Ventura characterizes Dr.

Kabakibou’s causation opinion as follows:         because the accident occurred before Jordan’s

subjective complaints of back pain, the accident must have caused the pain. Ventura argues that

Dr. Kabakibou has not demonstrated the scientific analysis used to arrive at this conclusion.




                                                  3
       At his deposition, during questioning by defense counsel, Dr. Kabakibou, testified that he

based his causation opinion “mainly” on Jordan’s medical history. ECF No. 104-1, pp. 6-7. Dr.

Kabakibou explained that because Jordan’s back problems started immediately after the accident

and Jordan had no history of back problems before the accident, the cause of Jordan’s back

problems is logically related to the accident. ECF No. 104-1, p. 10. When asked by defense

counsel whether the correlation between the onset of Jordan’s condition and the occurrence of the

accident was the entirety of the basis of his causation opinion, Dr. Kabakibou replied that it was.

ECF No. 104-1, pp. 9-10. However, Dr. Kabakibou also testified during the deposition that he

relied on patient history, imaging studies, medical records from another treating physician, and a

physical examination in formulating his causation opinion.         ECF No. 111-3, pp. 3-5.       Dr.

Kabakibou further explained in an affidavit that he relied on these items to conduct a “differential

diagnosis,” meaning he considered all likely scientific causes of Jordan’s injuries and pain

complaints and eliminated the least likely causes until the most likely one remained. ECF No.

111-1. Dr. Kabakibou has twenty years of experience treating patients with traumatic injuries and

stated that Jordan’s reported spinal injuries were consistent with other patients he treated who had

suffered spinal trauma. ECF No. 111-3, pp. 23-24. Thus, it appears from the sum of the deposition

testimony that Dr. Kabakibou considered more than just the temporal relationship between the

accident and the onset of Jordan’s pain.

       Upon consideration, the Court cannot find that Dr. Kabakibou’s methodology is invalid or

unreliable or that his expert opinion is speculative, unsupported by sufficient facts, or contrary to

the facts of the case. Dr. Kabakibou explained that, in coming to his conclusion, he relied on

Jordan’s medical history, imaging studies, medical records from another treating physician, and a

physical examination, all of which he used to conduct a differential diagnosis. The Eighth Circuit



                                                 4
has held that “a medical opinion about causation, based upon a proper differential diagnosis, is

sufficiently reliable to satisfy Daubert.” Kudabeck v. Kroger Co., 338 F.3d 856, 861 (8th Cir.

2003). Ventura’s arguments attack the credibility and weight that Dr. Kabakibou’s testimony and

opinions should be given, but Ventura has failed to demonstrate that Dr. Kabakibou’s opinions

were reached in an unreliable manner or that his opinions are untrustworthy. Accordingly, the

Court finds that Ventura’s motion (ECF No. 104) should be and hereby is DENIED.

       IT IS SO ORDERED, this 5th day of March, 2019.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge




                                               5
